Jackson, Chief Justice.
Garrett sued Hitchcock for breach of contract in not furnishing him a good mule to work a certain crop on a certain tract of land he had leased from Hitchcock, laying *429his damages at six hundred and thirty dollars, which, he alleges, in one way and another he could have made, and which he lost by reason of the mule’s not being able to do “regular plowing.”
On the trial, at trial term, on oral demurrer, the action was dismissed, and plaintiff excepted..
The declaration is uncertain and indefinite, if not purely imaginative and farcical. It is not alleged how bad off the mule furnished was, how much plowing it could or could not do, but only that it could not do “ regular plowing,” from being “ crippled and infirmand yet from its not being sound and able to do “ regular plowing,” the plaintiff was damaged in divers consequential ways six hundred and thirty dollars. The declaration does anything except set out plainly and distinctly a cause of action, and the court could not have done anything but dismiss the case, if the law was administered.
Judgment affirmed.